DETAILED ACTION
Status of Claims
Claims 1-30 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.


Claim Rejections - Nonstatutory Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-30 are rejected on the ground of nonstatutory double patenting over claims 1-5, 8-9, 12-16, 22-23 and 27 of US 10,806,830 B2 to Wang et al., hereinafter “‘830 Patent,” matured from copending Application No. 16/135,436.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to a balloon catheter comprising:
an elongated balloon comprising at least one neck section, the balloon comprising a first main section and a second main section on opposite sides of the neck section, the at least one claims 1, 20 and 30; claims 1-2 and 22 of the ‘830 Patent);
wherein the first main section and second main section have a main diameter when the balloon is inflated, the at least one neck section comprises an inflated diameter that is smaller than the inflated main diameter of the first and second sections, the inflated diameter of the neck section is the smallest diameter of the balloon catheter between the first main section and the second main section when the balloon is inflated, and the inflated diameter of the neck section is greater than an uninflated diameter of the neck section (claims 1, 20 and 30; claims 1 and 22 of the ‘830 Patent);
wherein the balloon catheter has a drug coating and is used for treating a body lumen stricture (claims 1-30; claims 1-5, 8-9, 12-16, 22-23 and 27 of the ‘830 Patent).
Thus, claims 1-5, 8-9, 12-16, 22-23 and 27 of the ‘830 Patent anticipates claims 1-30.
Claims 1-30 are rejected on the ground of nonstatutory double patenting over claims 1-3, 5, 8-10 and 13-16 of US 10,881,839 B2 to Wang et al., hereinafter “‘839 Patent,” matured from copending Application No. 16/135,472.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims a drawn to a balloon catheter comprising:
an elongated balloon comprising at least one neck section, the balloon comprising a first main section and a second main section on opposite sides of the neck section, the at least one neck section comprising an area of reduced compliance during inflation relative to the first main section and the second main section (claims 1, 20 and 30; claim 1 of the ‘839 Patent);
wherein the first main section and second main section have a main diameter when the balloon is inflated, the at least one neck section comprises an inflated diameter that is smaller than the inflated main diameter of the first and second sections, the inflated diameter of the neck section is the smallest diameter of the balloon catheter between the first main section and the second main section when the balloon is inflated, and the inflated diameter of the neck section is greater than an uninflated diameter of the neck section (claims 1, 20 and 30; claim 1 of the ‘839 Patent);
wherein the balloon catheter has a drug coating and is used for treating a body lumen stricture (claims 1-30; claims 1-3, 5, 8-10 and 13-16 of the ‘830 Patent).
Thus, claims 1-3, 5, 8-10 and 13-16 of the ‘839 Patent anticipates claims 1-30.
Claims 1-30 are rejected on the ground of nonstatutory double patenting over claims 1-29 of US Appl. No. 17/080,114, hereinafter “‘114 Application.”  This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims a drawn to a balloon catheter comprising:
an elongated balloon comprising at least one neck section, the balloon comprising a first main section and a second main section on opposite sides of the neck section, the at least one neck section comprising an area of reduced compliance during inflation relative to the first main section and the second main section (claims 1, 20 and 30; claim 1 of the ‘114 Application);
wherein the first main section and second main section have a main diameter when the balloon is inflated, the at least one neck section comprises an inflated diameter that is smaller than the inflated main diameter of the first and second sections, the inflated diameter of the neck section is the smallest diameter of the balloon catheter between the first main section and the second main section when the balloon is inflated, and the inflated diameter of the neck section is greater than an uninflated diameter of the neck section (claims 1, 20 and 30; claim 1 of the ‘114 Application);
wherein the balloon catheter has a drug coating and is used for treating a body lumen stricture (claims 1-30; claims 1-29 of the ‘114 Patent).
Thus, claims 1-29 of the ‘114 Application anticipates claims 1-30.









Conclusion
Claims 1-30 are rejected.  No claims are allowed.  WANG (WO 2009/051614 A1, Publ. Apr. 23, 2009), ROSENBLUTH (US 5,312,430, Issued May 17, 1994) and SLAGER (US 2012/0296274 A1, Publ. Nov. 22, 2012) are noted as references of interest.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611